
	

114 HR 1635 IH: Charlotte’s Web Medical Access Act of 2015
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1635
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2015
			Mr. Perry (for himself, Mr. Austin Scott of Georgia, Mr. Massie, Mr. Honda, Mr. Grayson, Ms. Norton, Mr. Lowenthal, Mr. Blumenauer, Mr. McClintock, Mr. Jones, Mr. Barr, Mr. Dold, Mr. Cohen, Mr. Yarmuth, Mr. Cooper, Mr. David Scott of Georgia, Mr. Woodall, Mr. Hanna, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to exclude cannabidiol and cannabidiol-rich plants from the
			 definition of marihuana, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Charlotte’s Web Medical Access Act of 2015. 2.Exclusion of cannabidiol and cannabidiol-rich plants from definition of marihuana (a)In generalSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended in paragraph (16)—
 (1)by striking (16) The and inserting (16)(A) The; and (2)by adding at the end the following:
					
 (B)Cannabidiol and cannabidiol-rich plants— (i)are excluded from the definition of marihuana under subparagraph (A); and
 (ii)shall not be treated as controlled substances under this Act.. (b)DefinitionsSection 102 of the Controlled Substances Act (21 U.S.C. 802), as amended, is further amended by adding at the end the following:
				
 (57)The term cannabidiol-rich plant means the plant Cannabis sativa L. and any part of such plant, whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3 percent on a dry weight basis.
 (58)The term cannabidiol means the substance cannabidiol, as derived from a cannabidiol-rich plant.. 3.Other limitations (a)Non-Applicability of Federal Food, Drug, and Cosmetic ActThe Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) shall not apply to cannabidiol or cannabidiol-rich plants as those terms are defined in section 102 of the Controlled Substances Act (21 U.S.C. 802) as amended by this Act.
 (b)State lawNothing in this Act shall prohibit or otherwise restrict any activities related to the use, production, or distribution of marijuana in a State in which such activities are legal under State law.
 4.Sunset provisionThe provisions of this Act, and the provisions inserted into the Controlled Substances Act by this Act, shall cease to apply on the date that is 3 years after the date of enactment of this Act.
		
